Matter of Pozefsky (2020 NY Slip Op 06439)





Matter of Pozefsky


2020 NY Slip Op 06439


Decided on November 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 12, 2020

PM-148-20

[*1]In the Matter of Cristina Bonaca Pozefsky, an Attorney. (Attorney Registration No. 4020905.)

Calendar Date: November 9, 2020

Before: Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.


Cristina Bonaca Pozefsky, Denver, Colorado, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Cristina Bonaca Pozefsky was admitted to practice by this Court in 2002 and lists a business address in Denver, Colorado with the Office of Court Administration. Pozefsky now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion on Pozefsky's application.
Upon reading Pozefsky's affidavit sworn to April 17, 2020 and filed May 8, 2020, and upon reading the November 6, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Pozefsky is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Cristina Bonaca Pozefsky's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Cristina Bonaca Pozefsky's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Cristina Bonaca Pozefsky is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Pozefsky is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Cristina Bonaca Pozefsky shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.